     Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

PAULA BROCK,                                    §
Plaintiff,                                      §
                                                §
V.                                              §       CIVIL ACTION NO.: 6:21-cv-00709
                                                §
                                                §                      JURY
NATIONAL RAILROAD PASSENGER                     §
CORPORATION d/b/a AMTRAK,                       §
Defendant.                                      §

      APPENDIX TO DEFENDANT NATIONAL RAILROAD PASSENGER
               CORPORATION’S NOTICE OF REMOVAL

       Defendant National Railroad Passenger Corporation d/b/a Amtrak (“Amtrak”),

submits the following documents in its Appendix to its Notice of Removal:


       1.      Civil Cover Sheet, dated July 7, 2021;

       2.      Citation, Amtrak served on June 10, 2021;

       3.      Plaintiff’s Original Petition, filed on June 7, 2021;

       4.      Original Answer of Defendant National Railroad Passenger Corporation
               d/b/a Amtrak, filed June 29, 2021, with proof of service on Plaintiffs’ counsel;
               and

       5.      Docket Sheet, Bell County District Clerk.




Appendix - D Notice of Removal                                                          Page 1
                                             Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 2 of 18
 JS 44 (Rev. I0/20)
                                                                                                                      CIVIL COVER SHEET
 The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. Th is fo rm, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF TNIS FOIIM.)
 I. (a) PLArNTlFFS                                                                                                                                                           DEFENDANTS

                 Paula Brock, Plaintiff                                                                                                                                      Nationa l Ra ilroad Passenger Corporation , dba "Amtrak"

       (b) County ofResidence ofFirst Listed Plaintiff                                                 =B~e~ll'""C~o"'u""n""t~y_____                                        County of Residence of First Listed Defendant
                                                    (l:.XCEPT IN U.S. P/,AIN7'lFP CASf:S)                                                                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                             NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                             THE TRACT OF LAND INYOL YEO.
      ( C) Attorneys (Firm Name, Address, and Telephone Number)                                                                                                               Attorneys (If K11ow11)
                 Abraham C. Bloomenstiel , Law Office of Joel M. Vechhio,                                                                                                   Meggan S. Crow and Robert B. Burns, Jr., Burns, Anderson,
                 P.C., 101 E. Park Blvd. Plano, TX. 75075, Ph:                                                                                                              Jury, & Brenner, LLP, 4807 Spicewood Sprin gs Rd . Bldg 4 ,
       972-380-4444. Fax: 972-380-4446                                                                                                                   D                  Austin . TX . 78759                                        D
 JI. BASIS OF JURISDICTION (Place a11 "X " in One Box OnlJ1                                                                                          ill. CITIZENSHIP OF PRINCIPAL PARTIES (Plac,a11 "X" 1nO11eBoxforP!a1111iff
                                                                                                                                                                      (Fnr Divei:,ity Cases Only)                                                                      and One Box fnr Defenda111)
DI          U.S. Governmen t                                 0    3      Federal Question                                                                                                                      PTF             DEF                                                            PTF       DEF
               Plaintiff                                                    (U.S. Govemment Not a !'any)                                                     Citizen of This State                            D  I           D    I         Incorporated nr Principal Place                   D     4   D4
                                                                                                                                                                                                                                              of Business In This State

D2          U.S. Government                                 D4           Diversity                                                                           Citizen of Another State                         D2 D                   2      Incorporated and Principal Place                   □    s Os
               Defendant                                                    (lndicme Ci11ze11ship of Parties /11 Item Ill)                                                                                                                    of Business In Another Stale

                                                                                                                                                             Citizen or Subject of a                          D      3       D       3      Foreign Nation
                                                                                                                                                                Foreign Country
 IV. NATURE OF SUIT (Place an                                               "X" i11O11eBoxO11/y)                                                                                                                   Click here for : Nature of uit Code Descri lions.
               CO TRACT                                                                              TORTS


~
      110 Insurance                                                      PERSONAL INJ URY                                          PERSONAL TN.JURY                                                                       422 Appeal 28 USC 158                                   375 False Claims Act
      120 Marine                                                         310 Airplane                      D                      365 Personal Inju,y -                                                                   423 Withdrawn!                                          376 Qu i Tam (3 1 USC
      130 Miller Act                                                     3 15 Airplane Product                                            Product Liability                                                                       28 USC 157                                          3729(a))
      140 Negotiable Instrument                                                   Liability                D                      367 Health Care/                                                                                                                                400 State Reapportionment
D     150 Recovery of Overpayment                                       320 Assault, Libel &                                             Phannaceutical                                                         1--,P"'R""O"'P"'E-,R"'TY=-=-=n,..,1"'G,,.H"'T"'s:---f=i
                                                                                                                                                                                                                                       '"                                         410 Anlitn,st
           & Enforcement or Judgment                                              Slander                                                Personal Injury                                                                  820 Copyrights                                          430 Banks and Banking
D     I 51 Medicare Act                                                  330 Federal Employers'                                          Product Liability                                                                830 Patent                                              450 Commerce
D     152 Recovery of Defaulted                                                   Liabili ly               D                      368 Asbestos Personal                                                                   835 Pment - Abbreviated                                 460 Deportation
            Student Loans                                                340 Marine                                                       Injury Product                                                                         New Drug Application                             470 Racketeer lnnuenced and
            (Excludes Veterans)                                          345 Marine Product                                               Liability                                                                       840 Trademark                                               Corrupt Organizations
D     153 Recovery of Overpaymen t                                                Liability                                   PERSONAL PROPERTY 1-,..,,..,..,,....,,,-,-,aL::,A:.:B:.aO-:c'R.._.,......,....._-t-_, 880 Defend Trade Secrets                                      480 Consumer Credit
           of Veteran's Benefits                                        350 Motor Vehicle                  D                     370 Other Fraud                         710 Fair Labor Standards                                Act of20I6                                           (15 USC 1681 or 1692)
D     160 Stockholders' Suits                                           355 Motor Vehicle                  D                      371 Truth in Lending                         Act                                                                                                485 Telephone Consumer
D     190 Other Contract                                                         Product Liability         D                      380 Other Personal                     720 Labor/Management                   l---,S,..,O,...C"'f,...A....,L-S,,.E"'C"'U"'R=IT,,.Y-,---1'"""'       Protection Act
D     195 Contract Product Liability x                                   360 Other Personal                                              Property Damage                       Relations                                  86 I HLA ( 1395ft)                                      490 Cable/Sat TV
D     I96 Franchise                                                              Injury                    D                      385 Property Damage                    740 Railway Labor Act                            862 Black Lung (923)                                    850 Sccnrities/Com modities/
                                                                         362 Personal lnju,y -                                           Product Liability               751 Family and Medical                           863 DIWC/DIWW (405(g))                                      Exchange
                                                                                 Medical Malpractice                                                                           Leave Act                                  864 SSID Tille XVI                                      890 Other Statutory Actions
1-,...,...,~RE=A.;.;L;:,..;-P;;.;R,;;;O.;.P.::Ec.R;.;;T.. ;;Y_ _-+-..,...,-,-C:-Ic:,V...,.1.L_R,,,I:'-
                                                                                                  G-::'H-=T-:-S...,.---+--P-:R-,-IS...,.O_N__E::-R_P_E_1_
                                                                                                                                                       '1_T_IO_N_'S_-t=i 790 Other Labor Litigation                       865 RSI (405(g))                                        891 Agricultural Acts
          210 Land Condemnation                                         440 Other Civil Righ ts                                   Habeas Corpus:                         791 Employee Retirement                                                                                  893 Environmental Matters
D         220 Foreclosure                                               441 Vot ing                                              463 Alien Detainee                           Income Security Act                        FEDERAL TAX SUIT-S                                       895 Freedom of Information

§         230 Rent Lease & Ejechnenl
          240 Torts to Land
          245 Tort Product Liability
                                                                        442 Employment
                                                                        443 Housing/
                                                                                 Accommodations
                                                                                                                                  510 Motions lo Vacate
                                                                                                                                         Sentence
                                                                                                                                  530 General
                                                                                                                                                                                                                          870 Taxes (U.S. PlaintifT
                                                                                                                                                                                                                                  or Defendant)
                                                                                                                                                                                                                          87 1 IRS- Third Party
                                                                                                                                                                                                                                                                                      Act
                                                                                                                                                                                                                                                                                  896 Arbitration
                                                                                                                                                                                                                                                                                  899 Administrative Procedure
D         290 All Other Real Property                                   445 Amer. w/Disabilities -                                535 Death Penalty                  1--....,.,1MJl,
                                                                                                                                                                                ,.,..,..,l"'IG=RA-,-:
                                                                                                                                                                                                  T"' IO"'N
                                                                                                                                                                                                          :-:----f-                26 USC 7609                                        Act/Review or Appeal of
                                                                                 Employment                                       Other:                                 462 Naturalization Application                                                                               Agency Decision
                                                                        446 Amer. w/Disabilities -                                540 Mandamus & Other                   465 Other Immigration                                                                                    950 Constitutionality of
                                                                                 Otl1er                                           550 Civil Rights                            Actions                                                                                                 State Statutes
                                                                        448 Education                                             555 Prison Condition
                                                                                                                                  560 Civil Detainee -
                                                                                                                                         Conditions of
                                                                                                                                         Confinement
 V. ORIGIN (Placea11                            "X"i110neBoxOnly)
D     I Original                        0     2 Removed from                               □ 3            Remanded from                           D4         Reinstated or               D       5 Transferred from                       D      6 Multidistrict                      D8     Multidistrict
        Proceeding                                 State Court                                            Appellate Co urt                                   Reopened                              Another District                                   Litigation -                           Litigation -
                                                                                                                                                                                                     (specify)                                        Transfer                               Direct File
                                                                  Cite the U.S. Civil Statute under which you are filing (Do 1101 citejuristlictio11al statutes 1111/ess diversity) :
 VI. CAUSE OF ACTJON                                             1-        . §'-1-44- 1- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                 28-u._s._c_,
                                                                  Brief description of cause:
                                                                  Removal of State court action in which Plaintiff alleges Defendant's negligence caused injuty to Plaintiff
 Vil. REQUESTED lN                                               0        CHECK lF THIS IS A CLASS ACTION                                                         DEMA D $                                                            CHECK YES only if dem anded in complaint:
              COMPLAINT:                                                  UNDE R RULE 23, F.R.Cv.P.                                                                                                                                   J RY DEMA D:         G) Yes O No
 VIII. RELATED CASE{S)
                                                                       (See in.w ·11c1io11s):
       IFANY                                                                                                JU DG E                _ _ _ _ _ _ _ _ _ _ _ _ _ _ DOCKET NUMBER _ _ _ _ _ _ __ _ _
 DATE                                                                                                            SIGNATURE OF ATTORNEY OF RECORD
       07-08-21
 FO R OFFICE USE ONLY

      RECEIPT ff                                     AMOUNT                                                             APPL YING IFP                                                            JUDGE                                                  MAG. JUDGE


                                                                                                                                APPENDIX 1
Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 3 of 18
JOANNA STATON




                           7020 0090 DODD 7350 3909




                                  7020 0090 0000 7350 3909
                                       325280 CICM/KDS
                         NATIONAL RAILROAD PASSENGER CORPORATION
                                     ELEANOR D. ACHESON
                           CHIEF LEGAL OFFICER, GENERAL COUNSEL,
                                   & CORPORATE SECRETARY
                                  1 MASSACHUSETTS AVE, NW
                                    WASHINGTON, DC 20001




                      APPENDIX 2-1
             Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 4 of 18
     server: hERTIFIED MAIL
                    '
                                         THE STATE OF TEXAS
                                                 CITATION BY MAIL
                                               Cause No. 21 DCV325280
                                                                                                   LJ COPY
   To:
           National Railroad Passenger Corporation, DIBIA AMTRAK
           Eleanor D. Acheson
           CHIEF LEGAL OFFICER, GENERAL COUNSEL & CORPORATE SECRETARY
           1 Massachusetts Ave NW
           Washington DC 20001

  Defendant, in the hereinafter styled and numbered cause:
  You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION at or
  before 10:00 a.m. on the first Monday following the expiration of twenty (20) days from the date of service hereof, with
  the clerk of the 169th Judicial District Court, Bell County, Texas, to be held at the Bell County Justice Complex
  Building, District Courts in Belton, Texas, a copy of which accompanies this citation, in cause number 21DCV325280,
  styled

         Paula Brock VS. National Railroad Passenger Corporation, DIBIA AMTRAK

  filed in the said court on June 07, 2021.

  This was issued at the request of attorney: ABRAHAM BLOOMENSTIEL 101 E PARK BLVD PLANO TX 75074.

  NOTICE TO Defendant: You have been sued. You may employ an attorney. If you, or your attorney, do not file
  a written answer with the clerk who issued this citation by 10:00 AM on the first Monday following the
  expiration of twenty (20) days after you were served this citation and petition, a default judgment may be
  taken against you. In addition to filing a written answer with the clerk, you may be required to make initial
  disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
  after you file your answer with the clerk. Find out more at TexasLawHelp.org.

  Witness, Joanna Staton, District Clerk of Bell County, Texas.

  Issued and given under my hand and seal of said Court at office in Belton, Texas, on June 10, 2021.

                                                                  Joanna Staton, District Clerk
                                                                  Bell County, Texas
                                                                  1201 West Huey Road
                                                                  P.O. Box 909
                                                                  Belton, Texas 76513


                                                                  B ~                           Deputy Clerk
                                                                          K. Simmons


                                        CERTIFICATE OF DELIVERED BY MAIL


I certify that on 6/10/2021 at 3:30 p.m., I mailed by United States Postal Service in postage prepaid envelopes, sent by
certified mail, return receipt requested, true copies of the foregoing citation along with a copy of the PLAINTIFF'S
ORIGINAL PETITION attached to each such citation, all in accordance with the District Clerk standard mailing
procedures, and property addressed to following person and address:



                                                                  B{%SfYYYi7VJ. beputy Clerk
                                                                          K. Simmons




                                              APPENDIX 2-2
          Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 5 of 18




                                RETURN OF CITATION BY CERTIFIED MAIL

                                               Cause No. 21 DCV325280

 Paula Brock                                                                INTHE
 vs                                                                         169th Judicial District Court
 National Railroad Passenger Corporation, D/B/A AMTRAK                      BELL COUNTY, TEXAS



ADDRESS FOR SERVICE:
National Railroad Passenger Corporation, D/B/A AMTRAK
Eleanor D. Acheson
CHIEF LEGAL OFFICER, GENERAL COUNSEL & CORPORATE SECRETARY
1 Massachusetts Ave NW
Washington DC 20001


Came to hand on June 10, 2021, and executed by mailing to National Railroad Passenger Corporation, D/B/A
AMTRAK by certified mail, return receipt requested with restricted delivery, a true copy of this citation together with
an attached copy of PLAINTIFF'S ORIGINAL PETITION to the above address.

Service upon the Defendant is evidenced by the return receipt incorporated herein and attached hereto.

      signed by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ and dated _ _ _ _ _ _ _ _ _ _ _ __

This citation was not executed for the following reason: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                To certify which witness my hand officially

                                                                Joanna Staton, District Clerk
                                                                Bell County, Texas
                                                                1201 Huey Road
                                                                P.O. Box 909
                                                                Belton, Texas 76513

                                                                By:   --cc-=-----
                                                                        K. Simmons
                                                                                   Deputy Clerk



                               ATTACH RETURN RECEIPT(S) WITH ADDRESSEE'S
                               SIGNATURES UNLESS DELIVERY UNSUCCESSFUL




                                           APPENDIX 2-3
     Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 6 of 18
                                                                                       Filed 6/712021 2:03 PM
                                                                                       Joanna Staton, District Clerk
                                                                                       District Court Bell County, TX
                                                                                                    M




                                                                                       by Melissa Wallace , Deputy




                                    No.21 DCV325280

PAULA BROCK                                    §   IN THE DISTRICT COURT
Plaintiff,                                     §
                                               §
V.                                             §   __1_6_9_T_H__ JUDICIAL DISTRICT
                                               §
NATIONAL RAILROAD PASSENGER                    §
CORPORATION, D/B/A AMTRAK                      §
Defendant.                                     §   OF BELL COUNTY, TEXAS

                           PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES PAULA BROCK, hereinafter called Plaintiff, complaining of and about

NATIONAL RAILROAD PASSENGER CORPORATION, D/B/A AMTRAK, hereinafter

called Defendant, and for cause of action would show unto the Court the following:

                          DISCOVERY CONTROL PLAN LEVEL

       I.     Plaintiff intends that discovery be conducted under Discovery Level 3.

                                 PARTIES AND SERVICE

       2.     Plaintiff, Paula Brock, is an Individual whose address is 6245 Morningstar Dr.,

The Colony, Texas 75056.

       3.     The last three numbers of Paula Brock's driver's license number are 645. The last

three numbers of Paula Brock's social security number are 574.

       4.     Defendant National Railroad Passenger Corporation, D/B/A AMTRAK, a

Nonresident Corporation and a common carrier, may be served by and through its attorney,

Eleanor D. Acheson, Chief Legal Officer, General Counsel & Corporate Secretary for National

Railroad Passenger Corporation, D/B/A AMTRAK, who has agreed to accept service at I

Massachusetts Avenue, NW, Washington, DC 20001. Service of said Defendant as described




                                 APPENDIX 3-1
   Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 7 of 18




above can be effected by certified mail, return receipt requested.

                                 JURISDICTION AND VENUE

       5.      The subject matter in controversy is within the jurisdictional limits of this court.

       6.      Plaintiff seeks monetary relief over $250,000 but not more than $1,000,000.

       7.      This court has jurisdiction over Defendant National Railroad Passenger

Corporation, D/B/A AMTRAK, because said Defendant purposefully availed itself of the

privilege of conducting activities in the state of Texas and established minimum contacts

sufficient to confer jurisdiction over said Defendant, and the assumption of jurisdiction over

National Railroad Passenger Corporation, D/B/A AMTRAK will not offend traditional notions

of fair play and substantial justice and is consistent with the constitutional requirements of due

process.

       8.      Plaintiff would further show that Defendant National Railroad Passenger

Corporation, D/B/A AMTRAK had continuous and systematic contacts with the state of Texas

sufficient to establish general jurisdiction over said Defendant.

       9.      Furthermore, Plaintiff would show that Defendant National Railroad Passenger

Corporation, D/B/A AMTRAK engaged in activities constituting business in the state of Texas

as provided by Section 17.042 of the Texas Civil Practice and Remedies Code, in that said

Defendant committed a tort in whole or in part in Texas.

        10.    Venue in Bell County is proper in this cause under Section 15.002(a)(l) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                              FACTS

        11.    At all times material hereto, Defendant National Railroad Passenger Corporation,




                                  APPENDIX 3-2
   Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 8 of 18




D/B/A AMTRAK was the possessor in control, owner, and operator of the passenger train car in

which the incident made basis of this suit occurred.

        12.    Paula Brock entered Defendant's train car for the purpose of travel. She entered

on the said train car of Defendant at the invitation of Defendant to engage in the act of travel.

        13.    During the time that Paula Brock was upon Defendant's property, Paula Brock

was seriously injured as a result of a dangerous condition, to wit, that the stairs for disembarking

from the train car were not maintained in a reasonably safe condition to allow safe ingress and

egress from the passenger car. The stairs were warped and did not provide stable footing for

Plaintiff as she descended from the passenger car.

       14.     Paula Brock's bodily injuries occurred as a direct result of a fall that was

proximately caused by the dangerous condition described above, which Defendant knew or, in

the exercise of ordinary care, should have known existed.

          LIABILITY OF DEFENDANT NATIONAL RAILROAD PASSENGER
                        CORPORATION, D/B/A AMTRAK

        15.    On or about August 8, 2019 and at all times mentioned herein, Defendant

National Railroad Passenger Corporation, D/B/A AMTRAK was the possessor of the property in

question and either owned, occupied or maintained the passenger train car in which the incident

made basis of this suit occurred.

        16.    At all times mentioned herein, Defendant National Railroad Passenger

Corporation, D/B/A AMTRAK had such control over the premises in question that Defendant

National Railroad Passenger Corporation, D/B/A AMTRAK owed certain duties to Plaintiff, the

breach of which proximately caused the injuries set forth herein.

        17.    Furthermore, Defendant National Railroad Passenger Corporation, D/B/A

AMTRAK, as a common carrier, owed Plaintiff a heightened standard of care, having had the




                                    APPENDIX 3-3
    Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 9 of 18




duty to act as a very cautious, competent, and prudent person would act under the same or

similar circumstances.

       18.     Defendant National Railroad Passenger Corporation, D/B/A AMTRAK,

Defendant's agents, servants, and employees negligently permitted the condition of the stairs to

deteriorate so that they became uneven and bent or, in the alternative, unstable as to be unable to

bear Plaintiff's weight. Defendant, Defendant's agents, servants, and employees negligently or

willfully allowed such condition to continue and negligently or willfully failed to warn Plaintiff

of the condition of the stairs. This condition existed despite the fact that Defendant National

Railroad Passenger Corporation, D/B/A AMTRAK or Defendant's agents knew or should have

known of the existence of the aforementioned condition and that there was likelihood of a person

being injured as occurred to Plaintiff.

        I 9.   Furthermore, Plaintiff would show the court that the condition of the stairs had

continued for such period that, had Defendant National Railroad Passenger Corporation, D/B/A

AMTRAK or Defendant's agents exercised ordinary care in the maintenance of the stairs, it

would have been noticed and corrected by such persons.

       20.     At all times pertinent herein, Defendant National Railroad Passenger Corporation,

D/B/A AMTRAK, and any of Defendant's agents, who were acting in the scope of their

employment, were guilty of negligent conduct toward the Plaintiff in:

               A.        Failing to properly inspect and maintain the stairs in question to discover
                         the dangerous condition;

               B.        Failing to maintain the stairs in a reasonably safe condition;

               C.        Failing to give warnings to Plaintiff of the unsafe condition of the stairs;
                         and

               D.        Failing to discover and remedy the defective stairs within a reasonable
                         time.




                                    APPENDIX 3-4
   Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 10 of 18




                                    PROXIMATE CAUSE

         21.   Each and every, all and singular of the foregoing acts and omissions, on the part

of Defendant, taken separately and/or collectively, constitute a direct and proximate cause of the

injuries and damages set forth below.

                      DAMAGES FOR PLAINTIFF, PAULA BROCK

         22.   As a direct and proximate result of the occurrence made the basis of this lawsuit,

and Defendant's acts as described herein, Plaintiff, Paula Brock was caused to suffer severe

bodily injuries, and to endure anxiety, pain, and illness resulting in damages more fully set forth

below.

         23.   As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, Paula Brock has incurred the following damages:

               A.      Reasonable medical care and expenses in the past. These expenses were
                       incurred by Plaintiff, Paula Brock for the necessary care and treatment of
                       the injuries resulting from the accident complained of herein and such
                       charges are reasonable and were usual and customary charges for such
                       services in Bell County, Texas;

               B.      Reasonable and necessary medical care and expenses which will, in all
                       reasonable probability, be incurred in the future;

               C.      Physical pain and suffering in the past;

               D.      Mental anguish in the past;

               E.      Physical pain and suffering in the future;

               F.      Mental anguish in the future;

               G.      Physical impairment in the past;

                H.     Physical impairment which, in all reasonable probability, will be suffered
                       in the future;

               I.      Disfigurement in the past; and




                                  APPENDIX 3-5
   Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 11 of 18




                J.     Disfigurement in the future.

        24.     By reason of the above, Plaintiff, Paula Brock has suffered losses and damages in

a sum within the jurisdictional limits of the Court and for which this lawsuit is brought.



                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Paula Brock, respectfully prays

that the Defendant be cited to appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for the Plaintiff against Defendant for damages in an amount within

the jurisdictional limits of the Court; together with pre-judgment interest (from the date of injury

through the date of judgment) at the maximum rate allowed by law; post-judgment interest at the

legal rate, costs of court; and such other and further relief to which the Plaintiff may be entitled

at law or in equity.



                                              Respectfully submitted,

                                              LAW OFFICE OF JOEL M. VECCHIO, P.C.


                                              By:   ----=-\'~Cc:_H-~-=--~---=-"')
                                                                          _ __
                                                      Abl.ahafu C. Bl2.Q!D-C1~stW-
                                                      Te¼as ~24106962
                                                      Email: abe@jmvecchio.com
                                                      I 01 E. Park Blvd
                                                      PLANO, TX 75074
                                                      Tel. (972) 380-4444
                                                      Fax. (972) 380-4446
                                                      Attorney for Plaintiff
                                                      Paula Brock




                                  APPENDIX 3-6
                                                                   Filed 6/29/2021 12:34 PM
      Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 12  of 18
                                                                   Joanna   Staton, District Clerk
                                                                                       District Court - Bell County, TX
                                                                                       by Nicole Johnson , Deputy



                                      CAUSE NO: 21DCV325280

PAULA BROCK                                         §                   IN THE DISTRICT COURT
Plaintiff,                                          §
                                                    §
V.                                                  §                 169TH JUDICIAL DISTRICT
                                                    §
NATIONAL RAILROAD PASSENGER                         §
CORPORATION, D/B/A AMTRAK                           §
Defendant.                                          §                 OF BELL COUNTY, TEXAS

                                  DEFENDANT'S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES National Railroad Passenger Corporation, d/b/a Amtrak, Defendant in the

above entitled and numbered cause, and files this, its Original Answer replying to Plaintiff's

Original Petition, and for same would show unto the Court the following:

                                                  I.
                                            General Denial

          1.01      National Railroad Passenger Corporation, d/b/a Amtrak hereby invokes Rule 92

of the Texas Rules of Civil Procedure, and in accordance therewith, denies each and every, all

and singular, the material allegations contained in Plaintiff's Original Petition and demands strict

proof thereof by a preponderance of the evidence.

                                                   II.
                                         Affirmative Defenses

          2.01      National Railroad Passenger Corporation, d/b/a Amtrak, still urging and relying

on matters hereinabove alleged, further alleges by way of affirmative defense, that immediately

prior to and at the time of the accident in question, Paula Brock committed certain acts and/or

omissions which were negligent and a proximate cause or the sole proximate cause of the

accident and of the injuries and damages resulting therefrom.


          2.02      National Railroad Passenger Corporation, d/b/a Amtrak, still urging and relying

on the matters hereinabove alleged, further alleges by way of affirmative defense that the

Plaintiff failed to mitigate her damages.


39187; D Original Answer                                                                       Page 1
                                                   6/30/2021

                                      APPENDIX 4-1
                           FWD TO CC 06/30/21 MW
      Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 13 of 18



          2.03      For further answer herein, if same be required, and in the alternative, Defendant

says that in no event was it guilty of negligence causing said accident, and says that if same

was not caused by negligence on the part of the Plaintiff, then said accident is what is known in

law as an unavoidable accident.

          2.04      Defendant would further show that Plaintiff’s alleged injuries and damages were

caused, in whole or in part, by pre-existing conditions, or other contributory or concurrent

conditions or facts, including events occurring prior or subsequent to the occurrence made the

basis of Plaintiff’s claim against Defendant.

          2.06      In the alternative, and without waiving the foregoing, Defendant affirmatively

asserts that Plaintiff’s recovery of medical or health care expenses (however incurred) must be

limited to the amount actually paid or incurred by or on behalf of Plaintiff. See TEX. CIV. PRAC.

& REM. CODE § 41.0105.

          2.07      In the alternative, and without waiving the foregoing, Defendant requests that, if

at the time of submission, Plaintiff seeks recovery for loss of earnings, loss of earning capacity,

loss of contributions of a pecuniary value, etc., the Court, in accordance with the statutory

requirements imposed by TEX. CIV. PRAC. & REM. CODE §18.091, require that evidence to

prove the loss be presented in the form of a net loss after reduction for income tax payments or

unpaid tax liability pursuant to any federal income tax.

                                                    III.
                                               Jury Demand

          3.01      Defendant respectfully requests a trial by jury.

                                                 PRAYER

          WHEREFORE, Defendant prays that the Plaintiff, Paula Brock, recover nothing from

Defendant by way of this suit, and that Defendant be allowed to go hence with its costs without

day, and have such other and further relief to which Defendant may show itself to be entitled in

the premises.



39187; D Original Answer                                                                       Page 2


                                       APPENDIX 4-2
      Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 14 of 18



                                          Respectfully submitted,

                                          BURNS ANDERSON JURY & BRENNER, L.L.P.
                                          P.O. Box 26300
                                          Austin, TX 78755-0300
                                          (512) 338-5322 (telephone)
                                          (512) 338-5363 (facsimile)



                                          _____________________________________
                                          Robert B. Burns, Jr.
                                          State Bar No. 03450400
                                          bburns@bajb.com
                                          Meggan Shel Crow
                                          State Bar No. 24037860
                                          mcrow@bajb.com

                                          ATTORNEYS FOR DEFENDANT,
                                          NATIONAL RAILROAD PASSENGER
                                          CORPORATION, D/B/A AMTRAK


                                CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the foregoing pleading has been
forwarded this ____
                 29th day of June 2021 in accordance with Rules 21 and 21a of the Texas Rules
of Civil Procedure to the following:

VIA E-SERVICE: abe@jmvecchio.com
Abraham C. Bloomenstiel
LAW OFFICE OF JOEL M. VECCHIO, P.C.
101 East Park Boulevard
Plano, TX 75074



                                          _____________________________________
                                          Robert B. Burns, Jr.




39187; D Original Answer                                                              Page 3


                                APPENDIX 4-3
Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 15 of 18




                      APPENDIX 4-4
Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 16 of 18




                      APPENDIX 4-5
    Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 17 of 18




Case Information
21DCV325280 | Paula Brock VS. National Railroad Passenger Corporation, D/B/A AMTRAK

Case Number
21DCV325280

Court
169th Judicial District Court

Judicial Officer
Adams, Gordon G

File Date
06/07/2021

Case Type
Injury/Damage: Other Injury or Damage

Case Status
Active


Party
Plaintiff
Brock, Paula
Active Attorneys
Lead Attorney
BLOOMENSTIEL, ABRAHAM
Retained

Defendant
National Railroad Passenger Corporation, D/B/A AMTRAK
Active Attorneys
Attorney
CROW, MEGGAN S
Retained

Lead Attorney
BURNS, ROBERT B., JR
Retained




                                APPENDIX 5-1
     Case 6:21-cv-00709-ADA-JCM Document 1-1 Filed 07/08/21 Page 18 of 18




Events and Hearings
 •     06/07/2021 New Case Filed (OCA)

 •     06/07/2021 Petition (e-File)
       Comment
       Plaintiff's Original Petition

 •     06/08/2021 Request for Service
       Comment
       REQUEST FOR SERVICE

 •     06/10/2021 Clerk's Copy
       Comment
       OF CICM ON NATIONAL RAILROAD - CERTIFIED MAIL

 •     06/10/2021 Citation - Certified Mail
       Served
       06/18/2021
       Anticipated Server
       Other Server
       Anticipated Method
       Certified Mail
       Actual Server
       Other Server
       Returned
       06/22/2021

 •     06/22/2021 Served Service
       Comment
       SERVED CICM ON NATIONAL RAILROAD - SIGNED BY JEFF EARHART ON
       06.18.2021

 •     06/29/2021 Answer
       Comment
       DEFENDANT'S ORIGINAL ANSWER BY BURNS JR AAC SAW




                                  APPENDIX 5-2
